Title: To John Adams from Thomas Crafts Jr., 15 February 1766
From: Crafts, Thomas Jr.
To: Adams, John


     
      Sir
      Boston Feby 15th 1766Friday Night 10 OClock
     
     Yesterday I wrote you a few Lines by Docr. Tuffts informing you the Sons of Liberty Desired your Company at Boston Next Wensday and Mentioned for What Occation. I would now Desire it as a favour if you Can spare the time to Come on Monday Next Because they want you to Write those Incriptions that I mentiond to you when Last at Boston, one in favour of Liberty Not forgiting the Tru Born Sons and Another with Encomiums on King George Expressive of our Loyalty—which if you Can Do by wensday we will Excuse your Coming Sooner. Pray Lett them be as Short and as Expressive as Possable, the stamp Paper I Informd you of in my Last was found Stragling About this town but on Thursday at 11 O Clock shall Commit it to its proper Eliment with no small parade.
     
      I am with Great Respect your frind
      Tho Crafts Junr.
     
     
      Destroy this after Reading it. Mr. Saml. Adams sends his Complements and Desire you would Come.
      Ps we Expect the News of the Repeal of thet Act Commonly Called the stamp Act in three weeks from this by the News we have had by the Last Ships from London which I dobt not you have heard of. NB an Answer to Letter Sent by the sons of Liberty Last Saterdy will be Exceptable.
      I had Wrote this Letter before I Received yours and hope you Will be here on thursday Next.
     
    